Citation Nr: 9908083	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's mother




ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to December 
1970.  He died in December 1995 and the appellant is his 
daughter.  The appeal arises from a March 1996 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) which denied service connection for the cause of the 
veteran's death.

On an April 1993 statement, the veteran filed a claim for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure.  The claim was denied in an April 1994 
rating decision.  There followed a November 1994 Notice of 
Disagreement, a January 1995 Statement of the Case, and a 
January 1995 Substantive Appeal wherein the veteran requested 
a hearing at the RO.  In a May 1995 letter, the veteran asked 
that the hearing be postponed to enable him to obtain 
additional medical evidence.  In an August 1995 letter, his 
representative reported that the veteran had been unable to 
find favorable medical evidence and asked that the hearing be 
scheduled.  The veteran died before the hearing was convened.

The veteran's daughter filed a March 1996 Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation If Applicable), VA Form 21-534.  A claim 
for dependency and indemnity compensation includes a claim 
for death pension and, by the express language of Form 21-
534, also includes a claim for accrued benefits.  See 
Isenhart v. Derwinski, 3 Vet.App. 177 (1992).  The March 1996 
rating decision did not address death pension or accrued 
benefits, and these



issues are therefore referred to the RO for appropriate 
action including, if warranted, notification to the appellant 
of the information needed to complete the application.  
38 U.S.C.A. § 5103(a); Isenhart, supra; see also Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998) (where veteran had claim 
pending at date of death, eligible survivor may file for 
accrued benefits).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran died in December 1995 at age 53, and an 
autopsy was performed.  The immediate cause of death was 
listed as sepsis due to, or as a consequence of, thrombotic 
thrombocytopenia purpura.  Sinusitis, seizures, and subdural 
hematoma were other significant conditions contributing to 
death but not resulting in the underlying cause.

3.  At the time of the veteran's death, service connection 
was in effect for recurrent dislocation of the left shoulder.  
There were no other service-connected disabilities.

4.  The veteran was first diagnosed with autoimmune 
thrombocytopenic purpura many years after military service 
and neither that disorder, nor sepsis, thrombotic 
thrombocytopenic purpura, sinusitis, seizures, or subdural 
hematoma, is attributable to such service.





CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(West 1991); 
38 C.F.R. § 3.312 (1997).

2.  Sepsis, thrombotic thrombocytopenia purpura, sinusitis, 
seizures, subdural hematoma, and autoimmune thrombocytopenic 
purpura were not incurred in, or as a result of military 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307(a)(6), 3.309(e) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background and Evidence

The veteran died on December [redacted], 1995, and the 
February 1996 death certificate listed the immediate cause 
of death as sepsis due to, or as a consequence of, thrombotic 
thrombocytopenia purpura.  Sinusitis, seizures, and subdural 
hematoma were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  Autopsy findings were reported as consistent with 
thrombotic thrombocytopenic purpura.

The veteran's service medical records are negative for any 
disorder cited on the death certificate as an immediate, 
underlying, or contributory, cause of the veteran's death.  
However, service medical records reflect numerous entries 
relative to a left shoulder disorder, and he was granted 
service connection for recurrent left shoulder dislocation in 
a February 1985 rating decision.  A 20 percent disability 
rating was assigned.

Records from Spartanburg General Hospital show that the 
veteran was admitted in January 1984 with a large hematoma on 
the right buccal mucosa, other small hematomas in and around 
the mouth, and petechiae over the lower extremities.  
Laboratory studies showed hemoglobin of 11.90, hematocrit of 
35.7 percent, and a platelet count of 7,300.  Bone marrow 
aspiration revealed erythroid hyperplasia with increased 
storage of iron and megakaryocytes.  The diagnosis was 
autoimmune thrombocytopenic purpura.  He failed to respond to 
steroid therapy, so his spleen was removed and, at the time 
of discharge in February 1984, his platelet count was up to 
339,000.

At an October 1985 VA hearing, the veteran testified that, 
while in Vietnam, he was an infantry platoon leader and 
patrolled in areas that were chemically defoliated.  On one 
occasion, his patrol encountered land leeches and they 
returned to their firebase to remove them.  However, he 
missed a leech, felt a pain, discovered the leech and killed 
it.  Prior to the splenectomy, he noticed small hematomas in 
his mouth but, on a Saturday night in January 1984, he found 
a large one on one cheek and more on the other cheek the next 
day.  He went to the hospital emergency room and the first 
thing he was asked was whether he had been exposed to any 
chemicals.  He immediately thought of Agent Orange exposure 
in service.  He was admitted and had the splenectomy several 
days later.  Between his 1970 separation from service and the 
1984 splenectomy, he had not had any treatment for skin 
rashes or any disorder related to chemical exposure.  He 
thought there was a possibility that Agent Orange, or the 
injury caused by a leech contaminated by Agent Orange, caused 
the blood disorder which resulted in his January 1984 
splenectomy.

On a December 1985 VA examination, the veteran complained of 
itching of both legs and an occasional rash of the hands and 
feet.  He reported service in Vietnam, probable exposure 
there to Agent Orange, and leech bites.  He also reported the 
January 1984 diagnosis of autoimmune thrombocytopenic 
purpura, steroid treatment, and splenectomy.  On examination 
of the skin, there was normal turgor, no icterus, and no 
dermatitis.  Platelet count was 319,000.  Save for reference 
to the splenectomy scar, findings on examination did not 
relate to thrombocytopenic purpura.  Diagnoses included 
postoperative status splenectomy and "[a]utoimmune 
thrombocytopenic purpura which can be caused by [A]gent 
[O]range and with high probability due to mechanism of 
thrombocytosis antibodies sensitized platelets."

On a September 1986 VA discharge summary, the veteran 
reported leech bites and service in chemically defoliated 
areas of Vietnam.  He also reported finding blood blisters in 
his mouth for several months prior to a January 1984 hospital 
admission for low platelet count.  He was tried on Prednisone 
for four days, his spleen was removed, his platelet count 
increased to more than 300,000, and Prednisone was tapered 
and then discontinued.  His platelet count remained in the 
normal range and he had no bleeding or bruising.  He was 
concerned that his blood disorder was related to Agent Orange 
exposure or leech bites in service.  Extensive laboratory 
studies revealed hemoglobin of 11.90, hematocrit of 46.3 
percent, and a platelet count of 327,000.  After examination 
and laboratory studies, the examiners concluded that the 
veteran had idiopathic thrombocytopenic purpura (ITP) that 
responded well to a splenectomy, the condition was under good 
control, and there was no need for therapy.  The report also 
noted, "In regard to the possibility of his ITP being 
related to his exposure to defoliant (Agent Orange?) and/or 
the bites by leeches, this situation is not confirmed, 
consequently we had to say that at the present time there is 
no proof that the exposure to Agent Orange and/or the bites 
by leeches causes ITP."

In a decision of July 1988, the Board denied service 
connection for splenectomy claimed as a result of exposure to 
Agent Orange.

Outpatient treatment records from a private physician, 
beginning in January 1995, indicate that the veteran's 
platelet count decreased to 13,000, that gammaglobulin and 
steroids were administered, and that he responded with an 
increased platelet count in excess of 300,000.


An October 1995 record from Mary Black Memorial Hospital 
reported that the veteran was admitted for gammaglobulin 
treatment after his platelet count dropped to 14,000.  
Diagnoses on admission included severe autoimmune 
thrombocytopenic purpura, refractory to steroids, status post 
splenectomy.

A November 1995 admission record from Spartanburg Regional 
Medical Center noted that the veteran had been in excellent 
health all of his adult life until January 1984, when he 
presented with a hematoma of the right buccal mucosa which 
led to a diagnosis of autoimmune mediated thrombocytopenia 
and a splenectomy.  He had responded well to the splenectomy 
and further therapy was not needed until January 1995 when he 
again presented with a hematoma of the right buccal mucosa 
and a dramatically decreased platelet count.  Since January 
1995, he had two similar episodes of thrombocytopenia with 
the most recent in October.  Currently, he again had a 
hematoma of the right buccal mucosa and a platelet count of 
28,000; he denied hematuria, rectal bleeding, petechiae or 
hematoma in any other areas.  His appetite and energy level 
were good and he denied fever, chills, fatigue, headaches, 
visual changes, or changes in overall cognition.  On 
examination, there was a 1 to 2 cm hematoma on the right 
buccal mucosa and several smaller areas of discoloration, 
thought to be smaller hematomas, noted on the upper palate.  
The assessment was autoimmune thrombocytopenia with recurrent 
episodes of thrombocytopenia responsive to immunoglobulins in 
the past.  The diagnosis on a November 1995 bone marrow study 
was erythroid hyperplasia with dyserythropoiesis and 
hypermegakaryocytes--possible myelodysplastic syndromes.  A 
November 1995 outpatient treatment note by his private 
physician indicated that the veteran was to be discharged 
from Spartanburg Regional Medical Center and admitted to the 
University of Alabama hospital.

The University of Alabama autopsy report noted that the 
veteran was admitted on November 22, 1995, with thrombotic 
thrombocytopenic purpura.  His hospital stay was complicated 
by fever, right hemiparesis, subdural hematomas, seizures, 
and thrombocytopenia and hemolytic anemia refractory to 
treatment.  The autopsy summary indicated the veteran had 
died of thrombotic thrombocytopenic purpura and its 
complications.

At a January 1997 VA hearing, the veteran's ex-wife testified 
that she and the veteran were married from 1975 to 1982 and 
the appellant is their daughter.  She remembered that the 
veteran was upset because private and VA dermatologists were 
unable to cure rashes that he had.  After he noticed 
splotches in and around his mouth, his spleen was removed.  
More recently, he had several transfusions and underwent a 
procedure to "wash" his blood.  She stated that, during his 
last hospitalization at the University of Alabama, he had not 
responded to any treatment.

Analysis

The appellant contends, through her mother, that the RO erred 
by failing to grant service connection for the cause of the 
veteran's death.  She maintains that her father served in 
Vietnam and was there exposed to Agent Orange, and that 
exposure to that chemical caused his death.

The spouse, children, and parents of a veteran whose death 
was caused by a service-connected disability may be entitled 
to benefits.  38 U.S.C.A. § 1310.  Death is deemed to have 
been caused by a service-connected disability when the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is 
deemed to have been the principal cause of death when it, 
alone or jointly with another disorder, was the underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability was a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The first question, then, is whether the veteran's death was 
caused by a disability for which service connection had been 
granted.  In this case, service connection was in effect for 
recurrent dislocation of the left shoulder.  The death 
certificate listed the immediate cause of death as sepsis due 
to, or as a consequence of, thrombotic thrombocytopenic 
purpura with sinusitis, seizures, and subdural hematoma 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.  Thus, the 
veteran's service-connected disability did not cause his 
death and no evidence has been presented of an etiologic 
relationship between his recurrent left shoulder dislocations 
and any disorder that caused or contributed to his death.

The next question is whether service connection can be 
granted for any of those disorders that did cause or 
contribute to the veteran's death which, according to the 
death certificate, are sepsis, thrombotic thrombocytopenic 
purpura, sinusitis, seizures, or subdural hematoma.  As to 
this issue, a threshold consideration must be whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If not, the claim 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the Court of Veterans Appeals prior to March 
1, 1999) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death, like a claim 
for service connection for disability by a living veteran, 
must be well grounded.  Johnson v. Brown, 8 Vet.App. 423, 426 
(1995).  In order for a claim for service connection to be 
well grounded, the Court has also held that there must be 
competent evidence of: (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Although evidence submitted in support of a 
claim is generally presumed to be true for purposes of 
determining whether it is well grounded, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); King v. Brown, 
5 Vet.App. 19, 21 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, certain diseases, when manifested to a degree of 
10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, may be considered to have been 
incurred in service under certain circumstances, even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. 
§ 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1996).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  We are 
aware that, because the veteran did not have one of the 
diseases listed in the above regulation (except, possibly, 
for peripheral neuropathy, which did not appear within weeks 
or months of service), it appears that even the presumption 
of exposure to Agent Orange or other herbicide may be 
unavailable to the appellant in this case.  See McCartt v. 
West, ___ Vet.App. ___, No. 97-1831, slip op. at 6-7 (Feb. 8, 
1999), where the Court stated that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e)."  The Board notes, however, that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision; therefore, we will 
apply that more favorable interpretation to the veteran's 
case.  We find that the veteran is entitled to a presumption 
of exposure to a herbicide agent in service.

However, even presuming herbicide exposure in service, the 
record on appeal shows that the disorder which caused the 
veteran's death was first diagnosed in 1984, and he left 
service in 1970.  Therefore, medical nexus evidence is 
required to establish a well-grounded claim.  In this regard, 
we note the statement by the examiner at the December 1985 VA 
medical examination, to the effect  that autoimmune 
thrombocytopenic purpura could be caused by Agent Orange.  
Although that statement was not unequivocal, we are well 
aware that "[t]he Court's word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary in a 
medical opinion in order to establish a plausible medical 
nexus."  Hicks v. West, 12 Vet.App. 86, 91 (1998).  
Therefore, giving the benefit of the doubt to the appellant, 
we find that this claim is well grounded.

The Board is also satisfied that all relevant evidence has 
been obtained and that no further assistance is required to 
comply with 38 U.S.C.A. § 5107(a).  The task remaining is to 
determine whether all the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance of the evidence 
is against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Before his death, the veteran claimed that autoimmune 
thrombocytopenic purpura resulted from exposure to Agent 
Orange in Vietnam, and the appellant has claimed that Agent 
Orange exposure resulted in the veteran's death.  In this 
regard, the diagnoses following a December 1985 VA 
examination included "[a]utoimmune thrombocytopenic purpura 
which can be caused by [A]gent [O]range and with high 
probability due to mechanism of thrombocytosis antibodies 
sensitized platelets."  On the face of it, that diagnosis 
appears to be evidence, though not conclusive evidence, of an 
etiologic relationship between Agent Orange exposure and 
auto-immune thrombocytopenic purpura, the precursor to 
thrombotic thrombocytopenic purpura, the underlying cause of 
the veteran's death.  Thus, the diagnosis warrants scrutiny.

First, the Board notes that the phrase used by the doctor, 
"due to mechanism of thrombocytosis antibodies sensitized 
platelets," appears to be internally inconsistent.  By 
definition, immune thrombocytopenia is characterized by a 
decrease in the number of blood platelets due to antiplatelet 
antibodies.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1706 (28th ed. 
1994).  Indeed, the evidence in this case shows that the 
veteran suffered a dramatic decrease in platelets each time 
the disorder flared.  Thrombocytosis, however, is defined as 
an increase in the number of platelets in peripheral blood.  
DORLAND'S, supra, at 1707.  Further, the 1985 examination 
itself did not include findings relative to thrombocytopenia.  
The only references to the disorder in the examination report 
were in history provided by the veteran, and the Court has 
cautioned that history from a patient does not become medical 
evidence merely because it is recorded by a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1994).


If the examiner intended only to assert an etiological 
relationship between thrombocytopenia and Agent Orange 
exposure, he did not cite any basis for that assertion.  
Since the disorders listed in 38 C.F.R. § 3.309(e) were found 
to have a causal or statistical relationship to Agent Orange 
exposure, and thrombocytopenia was not included in the list, 
it appears that the examiner's assertion of an etiological 
relationship between thrombocytopenia and Agent Orange 
exposure, in the absence of any medical basis or data to 
support the assertion, was pure speculation.

Finally, after a September 1986 hospitalization and extensive 
laboratory studies, VA examiners concluded that the veteran's 
idiopathic thrombocytopenic purpura responded to a 
splenectomy and was under good control, and that there was no 
proof of a relationship between it and exposure to Agent 
Orange or leech bites.

In sum, a single examination in 1985 resulted in a diagnosis 
which, internal inconsistencies aside, suggested an etiologic 
relationship between Agent Orange exposure and 
thrombocytopenia.  However, the examination did not include 
findings relative to the disorder, did not refer to 
scientific studies to support the diagnosis, and appeared to 
rely solely on history provided by the veteran.  On the other 
hand, a 1986 hospitalization, with examinations and 
laboratory studies, resulted in the conclusion that there was 
no evidence of a relationship between Agent Orange exposure 
and thrombocytopenia.  In addition, scientific studies to 
determine the residuals of Agent Orange exposure have not 
corroborated the etiologic relationship asserted in the 1985 
examination.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
The Court of Appeals for Veterans Claims has held that it is 
the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state our reasons or bases for favoring one 
opinion over another.  See Winsett v. West, 11 Vet.App. 420, 
424-25 (1998).  The Court has also indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, ___ 
Vet.App. ___, No. 97-1463, slip op. at 4 (Feb. 10, 1999).

For the reasons discussed above, we conclude that the report 
of the 1986 VA hospitalization, with its comprehensive tests 
and studies, must be accorded the greater evidentiary weight 
in this case.  That report indicated that there was no 
evidence of a relationship between Agent Orange exposure and 
thrombocytopenia.  The Board therefore finds that the 
preponderance of the evidence in this case is against service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

